United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2697
                                   ___________

Lois Lewis,                             *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Jo Anne B. Barnhart, Commissioner       *
of Social Security Administration,      *       [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                             Submitted: November 25, 2003

                                  Filed: November 26, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Lois Lewis appeals the district court’s* dismissal as time-barred Lewis's
complaint seeking review of the Commissioner’s denial of disability insurance
benefits and supplemental security income. Having carefully reviewed the record and


      *
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
the parties’ submissions on appeal, we conclude dismissal of the complaint was
proper, because it was filed more than sixty days after Lewis's attorney received
notice of the Commissioner’s final decision. See 42 U.S.C. § 405(g); Bess v.
Barnhart, 337 F.3d 988, 990 (8th Cir. 2003) (per curiam) (limitations period under §
405(g) is triggered by notice received by either claimant or claimant’s attorney,
whichever occurs first).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-